Citation Nr: 0916556	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  01-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right chest with muscle injury to the 
right pectoralis major, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial compensable rating for 
residuals of a gunshot wound of the right chest manifested as 
a scar prior to May 21, 2007.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right chest manifested as a scar, 
currently evaluated as 10 percent disabling effective May 21, 
2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the Veteran's 10 
percent rating for his service-connected residuals of a 
gunshot wound. 

The Board remanded this matter in August 2003 and most 
recently in December 2006 to afford due process and for 
additional development, to include consideration of a 
separate compensable rating for the residuals of gunshot 
wound manifested by scar.  

Following the December 2006 remand, the RO granted service 
connection for scar residual of gunshot wound to the right 
chest and assigned a separate 10 percent rating effective May 
21, 2007, the date of a VA examination showing a tender scar.  
The Board will also consider whether a separate compensable 
rating is warranted from the pendency of this claim prior to 
May 21, 2007.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that an appealed issue of entitlement to 
service connection for a lumbar spine disorder was granted by 
the RO in an October 2005 rating with notice sent in November 
2005, thereby rendering this matter moot and removing it from 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  In an informal hearing presentation received before 
the Board in November 2006, the Veteran's representative 
erroneously argued the issue of entitlement to an increased 
initial rating for the lumbar spine disorder was on appeal.  
A subsequent letter from the representative in April 2007 
again inquired about the status of this perceived appeal.  A 
review of the record does not reflect that the Veteran ever 
appealed the initial 60 percent rating assigned for the 
lumbar spine disorder in the October 2005 rating decision 
that granted service connection for this disorder.  The only 
issue concerning the lumbar spine that had been before the 
Board was the issue of service connection which was rendered 
moot by the subsequent grant.  Thus, the Board will treat 
these arguments raised by the Veteran's representative as an 
informal claim for an increased rating for the lumbar spine 
disorder.  This matter is referred to the RO to further 
address.  


FINDINGS OF FACT

1.  The Veteran's residuals of gunshot wound to the right 
chest affect Muscle Group II and results in moderate 
disability.  

2.  Prior to May 21, 2007 the Veteran's scar of the right 
chest from a residual gunshot wound is superficial, without 
evidence of tenderness or pain, and does not result in any 
restricted motion, nor does it exceed 6 square inches.  

3.  As of May 21, 2007 the Veteran's scar of the right chest 
from a residual gunshot wound is superficial, with tenderness 
and pain, but does not result in any restricted motion, nor 
does it exceed 12 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 disability rating for residuals of 
gunshot wound to the right chest with injury to Muscle Group 
II have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.40, 4.73 including Diagnostic Code 5302 (2008).

2.  The criteria for a compensable disability rating for 
residuals of gunshot wound to the right chest with scar, have 
not been met prior to May 21, 2007.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.2, 4.7, 4.118; Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of gunshot wound to the right chest 
with scar, have not been met from May 21, 2007.  U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.2, 4.7, 4.118; Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

The Veteran filed his claim for an increased rating in March 
1999.  The RO adjudicated it in August 1999, with notice sent 
the same month.  In this case, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant on January 2004 with additional 
notice sent in March 2004, and January 2007.  In particular 
via the January 2007 letter, the Veteran was provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to for an increased rating, which included 
notice of the requirements to prevail on these types of 
claims and of his and VA's respective duties.  The duty to 
assist letter notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The Veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant so 
that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by the AOJ after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in November 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

Furthermore, this January 2007 letter provided the above-
described notice to the Veteran that he needed to present 
evidence showing his disability had worsened, to include 
discussion of the applicability of relevant Diagnostic Codes, 
with discussion of the applicable criteria set forth in 
detail regarding the Diagnostic Code for his muscle injury 
from 0 to the maximum allowable and for the criteria for a 10 
percent rating for scars, as well as describing some specific 
examples of lay and medical evidence as set forth in Vasquez-
Flores, supra.  The Veteran was informed that competent lay 
statements describing symptoms, information regarding any 
medical and hospitalization records the Veteran had not 
recently told the VA about, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability 

Even if the notice was deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
Veteran is not shown to be prejudiced in this matter.  The 
August 1999 rating, November 1999 statement of the case, 
November 2005 supplemental statement of the case and the 
November 2007 supplemental statement of the case discussed at 
length the level of disabilities needed for an increased 
rating for residuals of a gunshot wound, and provided the 
criteria muscle injuries.  The Veteran discussed symptoms 
such as numbness and tingling in his right shoulder and heavy 
aching in a February 2007 statement.  His representative's 
informal hearing presentation of March 2009 discussed in 
detail functional limitations such as weakness and pain 
affecting his right upper extremity and the Diagnostic Codes 
which he argues should be applied.  Based on the above, any 
potential notice deficiencies do not affect the essential 
fairness of the adjudication.  The issue was readjudicated 
and a supplemental statement of the case was issued in 
November 2007.  In regards to the applicable criteria for 
scars, both the old and new criteria were discussed in the 
November 2007 rating that granted service-connection for this 
disorder.  

For this reason, no further development is required regarding 
the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in May 2007 provided current assessments of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
addressed in this decision.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.     

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In appeals of the initial rating assigned following a grant 
of service connection, "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45.  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2008).

The history of the Veteran's shell fragment wound in the 
service treatment records reveal that he was wounded in 
Vietnam in November 1968 when he was struck by a mortar 
fragment during enemy attack, with the diagnosis of open 
wound to the chest wall, with no nerve or artery involvement.  
He underwent debridement of the wound.  X-rays of the chest 
also in November 1968 showed a 3 millimeter foreign body in 
the anterior right chest wall.  His heart and lungs were 
normal.  The April 1970 separation examination showed his 
heart and lung and chest to be normal and his skin was also 
normal.  

A February 1975 VA examination described the wound residuals 
as a scar medial to the right nipple, 1 inch by 3/8 inch in 
size with the scar noted to be well healed, non keloid and 
non tender.  The X-ray accompanying this examination noted 
there to be a small metallic density in the soft tissue 
overlying the right anterior mid chest wall.

Service connection for the chest wound residuals was 
originally granted by the RO in a February 1975 rating 
decision which granted an initial 10 percent rating for the 
muscle injury.  His claim for an increased rating was filed 
in March 1999.  

The report of a May 1999 VA orthopedic examination for 
evaluation of the right shoulder reported combat related 
gunshot wound to the right chest in November 1968.  He 
reported being without significant symptoms related to the 
wound but he did have occasional numbness and tingling over 
the right chest area and his shoulder.  Physical examination 
showed a well-healed scar approximately 2 centimeters by 1 
centimeter in dimension, medial to the nipple on the right 
pectoralis.  The scar had not significantly changed the 
aesthetic appearance of the skin.  Sensation was intact over 
the area of scarring and over the right upper extremity.  The 
Veteran's deep tendon reflexes showed biceps and triceps to 
be 2+ and symmetrical with the left upper extremity.  Biceps, 
triceps and grip strength were all 5+ bilaterally and rotator 
cuff strength was 5/5. All measurements were symmetrical with 
the right upper extremity.  He had a full painless range of 
motion in the right shoulder.  The upper body musculature and 
upper extremity were well developed and symmetrical.  Chest 
X-ray findings showed a metallic fragment in the soft tissues 
of the right anterior chest wall.  The diagnosis was shrapnel 
wound to the anterior chest wall with no significant 
secondary neurological or motor deficit.  

The report of a May 1999 VA scar examination gave a history 
of shrapnel injury in 1968 of the right chest with residual 
fragments.  The scar was itchy and tingling with weather 
changes.  Physical examination revealed a 2 by 0.3 
hypertrophic depigmented scar of the right anterior chest, 
which was not painful to touch.  There was no residual 
fragments palpated at this time.  The diagnosis was scar of 
the right chest.  

The report of an April 2000 Agent Orange registry examination 
included a history of the wound and retained shrapnel the 
right chest area.  He was treated in a field hospital for 10 
days and returned to his company in 1968.  Multiple medical 
complaints included his general health being poor.  Review of 
systems showed no cough, shortness of breath, or hemoptysis.  
He denied chest pain.  Physical examination revealed his 
lungs were clear bilaterally with good aeration, and he had 
an old healed scar of the chest medial to the nipple on the 
right chest region.  His extremities had 5/5 strength with no 
loss of muscle mass or bulk.  He had full active range of 
motion in all extremities.  Neurologically he had no loss of 
sensation or pain to light touch or palpation. 

VA treatment records from 1999 to 2000 revealed that chest X-
ray from May 1999 showed no acute disease in the chest and a 
metallic fragment in the soft tissue of the right anterior 
chest.  In December 1999 he was evaluated for a first visit 
and his history included the shrapnel injury.  Review of 
systems showed no shortness of breath, cough, wheeze, history 
of chronic lung disease, he denied chest pain or heart 
problems.  Musculoskeletal and neurological examinations were 
negative for any significant findings referable to gunshot 
wound.  On physical examination he had full range of motion 
of the upper extremities and there was no diagnosis regarding 
the gunshot wound.  In June 2000 his past medical history 
again included the shrapnel wound to the chest and shoulder, 
with no significant findings regarding this.  He was noted to 
have a wheeze and shortness of the breath since he moved to 
Florida but no opinion was made linking this to his chest 
wound.  

VA treatment records from 2000 to 2005 primarily deal with 
other medical problems besides the chest wound residuals, 
including treatment for lumbar spine problems with 
radiculopathy to the lower extremities.  The history of the 
shrapnel wound was noted in the records reporting his past 
medical history, but no significant findings or complaints 
were reported until June 2005 when he was sent to 
rehabilitation with increased right shoulder pain.  He 
reported that his pain started without any specific injury.  
However on closer questioning he reported having painted his 
house recently.  He had pain with overhead movements, 
reaching backwards across his chest.  He also had pain at 
night.  X-rays showed mild degenerative joint disease (DJD) 
and physical examination of the right upper extremity showed 
increased pain at the end of full flexion of the shoulder.  
He also had increased pain on adduction across the chest.  
There was very limited internal rotation and he was only able 
to reach the trochanter level.  He had increased pain on 
Hawkin's test.  There was some tenderness to palpation on the 
anterior shoulder.  There was no supra/infraspin atrophy and 
no true weakness either.  The impression was clinical picture 
of rotator cuff impingement and probably tendinopathy.  
Partial tear cannot be excluded.  He was deemed a good 
candidate for conservative therapy.  He was to undergo 
computed tomography (CT) of the right shoulder but was noted 
to have shrapnel fragments in the upper chest.  He was 
referred to orthopedics and for physical therapy.  In May 
2005 he was seen in occupational therapy (OT) and physical 
therapy (PT) for right shoulder pain.  He was treated through 
June 2005.  He cancelled all future PT appointments on June 
27, 2005.  He was also noncompliant with home exercises.  
Records through November 2005 noted complaints of right 
shoulder pain in the impression, but primarily addressed low 
back complaints with no other significant findings regarding 
the right shoulder or chest.  Records from 2006 to 2007 
continued to note the history of old shrapnel injury to his 
chest and shoulder but did not include significant findings 
regarding this injury.  

The Veteran had repeated chest X-rays including in May 1999, 
June 2000, January 2002 and January 2003 where the metallic 
fragment was seen in the right anterior chest wall.  In 
January 2002 and January 2003 he also had evidence of chronic 
obstructive pulmonary disease (COPD).  He also had tests for 
possible cardiovascular problems in January 2004 with stress 
tests showing no fixed defects and no reversible 
abnormalities.  No cardiac symptoms or chest pain were noted 
in cardiology and he was suspected as having COPD due to a 
smoking history of more than 15 years.  There is nothing in 
the records addressing cardiovascular or COPD complaints to 
suggest any findings or complaints were referable to the 
shrapnel wound residuals.  

The report of a May 2007 VA examination for muscle injuries 
included review of the claims file with the history of the 
injury having taken place in Vietnam in 1968, where he 
reported being hit on the right chest he said it was close to 
the lungs and he reported staying in the hospital for 2 
weeks.  He reported that shrapnel was still there.  He 
reported that during cold weather there is a throbbing and 
occasional itching. He said it could be in his mind.  He 
reported that when he sleeps on the right side he feels 
tingling in his right chest.  The course since treatment was 
described as progressively worse and he treated with the 
following medications, which were also used to treat his back 
problems but also helped his chest wound: Motrin, lorazepam 
and baclofen.  There was a history noted of treatment in a 
field hospital in Vietnam with the treatment noted to have 
opened the area of the wound, but left shrapnel in.  A 
history of trauma to the muscles was confirmed.  The wound 
was caused by shrapnel from a grenade explosion.  The 
shrapnel was reported as remaining in the anterior chest 
wall.  The claims file was noted to show a wound, open of the 
chest wall with no nerve or artery involvement, struck by 
mortar fragment.  A history of debridement of the wound with 
local anesthesia, 1% xylocaine was noted.  No other 
significant history to this wound was noted.  

Physical examination revealed that the muscle injury involved 
the right anterior chest wall on the right side, right 
pectoralis major muscle.  There was no intramuscular 
scarring.  The muscle function was deemed not normal in terms 
of comfort, strength, endurance sufficient to perform 
activities of daily living.  The effects were subjective 
pain, and burning on the right anterior chest wall upon right 
shoulder abduction and extension of 100 degrees each, 
internal rotation at 80 degrees and external rotation at 60 
degrees.  The scar was noted to be 2.02 centimeters by 0.6 
centimeters, was flat and pink.  The scar was stable, 
moveable and had no skin breakdown.  There was subjective 
tenderness on the anterior chest wall of an area that was 4 
centimeters by 5 centimeters around and above the scar.  The 
scar was non tender but was subjectively painful on certain 
movements of the right upper extremity.  It was painful to 
the touch but was not adherent.  There were no separate 
entrance and exit scars.  There were no residuals of nerve 
damage, bone damage or muscle herniation.  There was also no 
loss of deep fascia or muscle substance.  There was no 
limitation of motion by muscle disease or injury.  Other 
significant findings were subjective pain and burning of the 
right anterior chest wall on movement of the right shoulder.  
There was intact sensory and motor function of the right hand 
and fingers.  

Chest X-rays from May 2006 were reviewed and the report was 
recited showing findings since an earlier study done in 
August 2004.  The findings revealed very little changes with 
no active process seen, with lung fields clear and normal 
heart size.  A metallic fragment was seen in the anterior 
chest wall.  The impression was stable interval examination.  
The report of an April 2007 chest X-ray compared to the May 
2006 again noted no appreciable change in the findings 
regarding the heart and lungs.  There was a prominent pectus 
excavatum and no evidence of pnuemothorax bilaterally or in 
the findings of a tiny metallic fragment in the anterior soft 
tissues overlying the right mid hemithorax.  The impression 
was no acute cardiopulmonary pathology noted unchanged since 
May 2006 and pectus excavatum, as described and clinical 
correlation suggested. X-rays from April 2005 of the right 
shoulder were noted to show mild degenerative changes, 
diagnosed as mild DJD.  

The diagnosis was residual of muscle injury from the shrapnel 
wound with retained shrapnel in the right anterior chest 
wall.  By the location of the scar, the muscle most likely 
involved was the right pectoralis major muscle.  The problem 
associated with this diagnosis was shrapnel in the muscle.  
There were mild effects on bathing, toileting, chores, 
shopping, exercise, recreating, and travel. There was no 
effect on eating or dressing.   The effects included his 
using his left hand and cleaning up after toileting, even 
though he is right handed.  He avoided using his right hand 
to lift any weight.  He had pain and tightness in the right 
anterior chest wall on reaching up with the right hand to 
hold onto the bar of the pickup truck and when reaching down 
to tie his shoes.  

The VA scars summary again recited the same 2.02 centimeters 
by 0.6 centimeters measurement for the scars as reported 
above, and noted the scar to be tender.  Additionally there 
was an area above and around the scar, measuring about 4 
centimeters by 5 centimeters that was also painful and 
tender, with pain elicited by stretching the hand such as 
reaching with the right hand to hold onto the bar of the 
pickup truck and when reaching down to tie his shoes.  The 
physical appearance of the scar was again noted to be 
slightly pinkish, flat, nonadherent, and without skin 
breakdown, ulceration or underlying soft tissue damage.  It 
was movable, non keloid and was stable.  Again the findings 
included tenderness on palpation, but no resulting limitation 
of function or motion loss due to the scar.  The diagnosis 
was scar right anterior chest wall with retained metallic 
fragment at the anterior chest wall on X-ray.  Less than 0.5 
percent of the whole body on the covered area was affected by 
the scar.  The X-ray findings were again recited, same as 
above.  

The shrapnel wounds in this case have now been separately 
evaluated under the Diagnostic Codes for scars as well as for 
the injury to Muscle Group I.  

First the Board will consider the scar, to include whether a 
compensable rating for the scar from the pendency of this 
claim (shown to be March 3, 1999) up to May 21, 2007, as well 
as whether a rating in excess of 10 percent is warranted as 
of that date.

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002. See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the Veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Based on a review of the evidence, the Board finds a rating 
in excess of 10 percent disabling is not warranted for the 
right chest scar under either the old or new criteria.  It 
does not result from a burn, is not shown to exceed 12 square 
inches (77 square centimeters) and is no more than 
superficial in nature.  The scar itself is said not to limit 
motion or function and thus a rating in excess of 10 percent 
disabling is not warranted for the scar of the right chest 
which in the May 21, 2007 VA examination has been shown to be 
tender and painful.  Prior to that date, a compensable rating 
is not shown, as none of the evidence revealed the scar to 
even be tender and painful, nor is it superficial, poorly 
nourished, with repeated ulceration.  Even though the May 
1999 VA examination made mention of the scar being itchy and 
tingly with weather changes, on physical examination it was 
not painful to the touch.  The symptoms of itchiness and 
tingling were described as sporadic, dependent on weather 
changes and thus do not meet the criteria for a compensable 
rating for a tender and painful scar.  There is no other 
evidence of record to suggest that the Veteran has a tender 
and painful scar prior to May 2007.  The evidence from the 
pendency of this claim up to May 21, 2007 reflects that a 
compensable rating is not warranted prior to May 21, 2007 and 
as of that date

The Board will now consider whether a separate rating in 
excess of 10 percent disabling under the criteria for muscle 
injuries is warranted.  See Esteban, supra. 

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intramuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

As the Veteran is right-handed, the criteria for the dominant 
upper extremity will apply.

The rating for the disability has been assigned by the RO 
under 38 C.F.R. § 4.73, Diagnostic Code 5301 (limitation of 
function of muscle group I).  Muscle Group I governs the 
extrinsic muscles of the shoulder girdle: (1) trapezius; (2) 
levator scapulae; and (3) serratus magnus. Functions affected 
include upward rotation of scapula, and elevation of arm 
above shoulder level.  Under Diagnostic Code C 5301, a 10 
percent rating is warranted for a moderate disability (either 
for dominant or non dominant side).  A 30 percent rating is 
warranted for a moderately severe disability of the dominant 
side.

The Veteran's representative has argued in a May 2009 
informal hearing that the more appropriate rating would be 
under Diagnostic Code 5302 (limitation of function of muscle 
group II).  Muscle Group II governs the extrinsic muscles of 
the shoulder girdle: (1) pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; and (4) rhomboid.

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2); downward rotation of 
scapula (3, 4); 1 and 2 acts with Group III in forward and 
backward swing of the arm.  A slight injury to the dominant 
(major) or nondominant (minor) upper extremity will be rated 
as noncompensable.  A moderate injury to the dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling, if involving the dominant upper extremity, 
and as 20 percent disabling, if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling, if involving the dominant upper extremity, and as 
30 percent disabling, if involving the nondominant upper 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5302 (2008). 

A review of the evidence does reflect that the more accurate 
description for the muscle injury involvement is with Muscle 
Group II, rather than Muscle Group I, as it has been as 
described by the VA examination of May 2007, wherein the 
muscle involvement was described as the right pectoralis 
major muscle.  A review of the evidence prior to this 
examination reflects the scarring and the retained foreign 
body to more than likely be in this region described by the 
VA examiner as pectoralis major.  Thus the correct muscle 
group to be evaluated in this instance is Muscle Group II.  

Based on a review of the foregoing, the Board finds that 
during the pendency of this appeal, a 20 percent rating is 
warranted for moderate limitation of function of Muscle Group 
II from the residuals of the shell fragment wound.  See 38 
C.F.R. 
§ 4.73, Diagnostic Code 5302 (2008).  As shown in the 
evidence, and conceded by the RO when it evaluated this 
disorder as moderate using the incorrect Diagnostic Code, 
this muscle injury is shown to be moderate in nature, and 
affects the dominant arm.  It results in moderate loss of 
function, with affects on certain aspects of daily living 
which were described in the May 2007 VA examination.

However, a rating in excess of 20 percent disabling is not 
warranted for this injury.  That this injury is no more than 
moderate is first shown in the history of the wound itself 
which did not include nerve or artery involvement, with 
debridement undertaken, but no indication of residuals of 
debridement or history of prolonged infection, nor is there 
history of sloughing of soft parts, or intramuscular 
cicatrization.  There was no historical evidence of a 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  As for the current 
level of impairment shown in the records and examination 
reports throughout this appeal, the evidence does not show 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  In fact, repeatedly 
his muscle strength on the right side was objectively equal 
to the left side, in the earlier VA examination and records.  
The May 2007 examination did note that there was abnormality 
of the right pectoralis major muscle in terms of strength, 
comfort and endurance, but noted that this was based on 
subjective complaints of pain and burning, with no evidence 
of muscle hernia, or loss of deep fascia or muscle substance.  
The objective evidence fails to show marked or moderately 
severe loss that would indicate a moderately severe muscle 
injury.  Although there is some restrictions of function due 
to pain, which affected his ability to use the right hand in 
certain personal care or lifting tasks as noted in the May 
2007, such limitations do not rise to the level that would be 
shown in a moderately severe muscle injury.

The evidence also reflects that this injury is limited to the 
right pectoralis muscle, thus consideration of injury to 
other muscle groups, including Muscle Group I is not 
indicated.

As there are no neurologic manifestations from the wound 
shown, there is no need to address the potential 
applicability of the criteria for neurological disorders.

The Board also finds that a rating in excess of 20 percent is 
not warranted under other potentially applicable Diagnostic 
Codes such as 5201 for limitation of arm motion or for other 
Diagnostic Codes pertaining to impairment of the arm or 
shoulder under 38 C.F.R. § 4.71a.  The Veteran is shown to 
have no limitation of motion by muscle disease or injury in 
the May 2007 VA examination and the earlier examinations from 
May 1999 and 2000 revealed a full, painless range of motion 
of the right upper extremity, including the shoulder.  The 
treatment records likewise failed to show any limitation of 
right upper extremity motion due to the muscle injury.  While 
there was evidence of limited motion of the right upper 
extremity shown in June 2005, this was attributed to a 
rotator cuff impingement and probable tendonopathy of the 
right shoulder, which took place after he painted his house, 
and is not related to the right shoulder disorder.  
Subsequent records from 2006 to 2007 failed to show limited 
motion of the right upper extremity.  There is also no 
evidence to suggest that any other orthopedic upper extremity 
disorder such as ankylosis, impairment of the humerus or 
impairment of the clavicle and scapula exist as a result of 
the shrapnel wound, thus the Diagnostic Codes addressing 
these conditions are not for application.

In sum, the evidence is against a separate compensable rating 
for the scar residuals of a gunshot wound to the chest prior 
to May 21, 2007 and for a rating in excess of 10 percent 
rating for the scar residual as of that date.  The evidence 
does support a separate rating of 20 percent for the injury 
to muscle group II, throughout the pendency of this appeal.  
Hart, Fenderson supra. 

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected 
residuals of shell fragment wounds markedly interferes with 
employment, as the evidence reflects that he is partially 
retired due to age.  He also has numerous other medical 
problems that affect his employability.  There is no evidence 
that the Veteran has been hospitalized or has required 
frequent treatment due to the service-connected shell 
fragment wound residuals.  


ORDER

A disability rating of 20 percent for residuals of a gunshot 
wound of the right chest (Muscle Group II) is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial compensable evaluation for residuals of a gunshot 
wound of the right chest manifested as a scar prior to May 
21, 2007 is denied.  

A rating in excess of 10 percent disabling for residuals of a 
gunshot wound of the right chest manifested as a scar since 
May 21, 2007 is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


